Citation Nr: 0320633	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant served as a member of the Army National Guard 
of the State of Louisiana from December 1975 to December 
1981, to include a period of active duty for training from 
March 1976 to September 1976.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was remanded in July 1999 
for further development, and the Board attempted further 
development on this issue in a May 2002 development 
memorandum.


REMAND

While this case was most recently at the Board, development 
was attempted on these issues by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  However, pertinent 
provisions of 38 C.F.R. § 19.9 were invalidated by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1399 (Fed. Cir. 2003).  

In the instant case, the appellant was previously scheduled 
for a VA examination, and records indicate that he did not 
show for appointments scheduled February 18, 2003, and 
February 25, 2003.  A letter regarding the scheduling appears 
to have been sent to the appellant at the proper address; 
this letter was not returned.  However, in light of 
development regulations being invalidated, and in light of 
the fact that additional development must be undertaken in 
this case, and in order that the veteran receive all possible 
consideration, the appellant will be contacted to ascertain 
if he will report for an examination.  If the appellant 
indicates his willingness to report, he should be scheduled 
for another VA examination.

In the development memorandum dated May 2002, it was also 
requested that certain medial records pertaining to the 
veteran be obtained, specifically medical records from 
Central City Medical Center from 1982 forwards, and from 
Charity Hospital from 1980 forward.  There is no indication 
in the record that any attempt has been made to obtain these 
records; as such, on remand, the RO should make an attempt to 
obtain these records and associate them with the claims 
folder.

The Board regrets the additional delay a remand will cause; 
however, it is necessary to ensure that the appellant has 
been given all due consideration entitled to him under the 
law. 

Accordingly, the case is REMANDED for the following 
development:

1.	After requesting the appropriate waiver from the 
appellant as needed, request medical records for the 
appellant from Central City Medical Center from 1982 
forwards.  Some records from Central City are in the 
file; however, it does not appear that records were 
requested as far back as 1982.  Address: Central City 
Mental Health Center, 2221 Philip Street, New 
Orleans, LA 70113-2525.

2.	After requesting the appropriate waiver from the 
appellant, request medical records from Charity 
Hospital from 1980 forward.  Address: Medical Center 
of Louisiana at New Orleans Charity Hospital, 1532 
Tulane Avenue, New Orleans, LA 70112-1352.

3.	After the above development has been completed, and 
relevant records associated with the claims folder, 
contact the appellant and request that he indicate 
whether he would be willing to report for a VA 
examination.  If the appellant does not reply, or 
replies that he is unwilling to report, please skip 
to the next development request.  If the appellant 
indicates that he is willing to report, please 
schedule the appellant for a VA psychiatric 
examination.  Send the claims folder to the examiner 
and request he review it.  All indicated tests and 
studies should be undertaken.  Request the examiner 
offer an opinion, if possible, as to the onset of any 
psychiatric disorder currently present.  
Specifically, the examiner should note whether the 
findings reported during the appellant's active duty 
for training in May 1980 are more likely than not the 
preliminary findings of any psychiatric disorder 
currently present.  If those symptoms can be 
dissociated from any current pathology, that too 
should be noted for the record.

4.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If he fails to report for an 
examination, the medical center should certify the 
address to which the notice letter was sent, and 
certify that the letter was not returned as 
undeliverable.

5.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.

6.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claim on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.  Readjudication should 
include consideration of all evidence associated with 
the claims files since the last statement of 
supplemental statement of the case.

If any benefit sought on appeal remains denied, the RO should 
furnish to the appellant and his representative an 
appropriate supplemental statement of the case, and afford 
him the opportunity to provide written or other argument in 
response thereto before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




